DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Heather Kleinhardt on 12/13/2021.
The application has been amended as follows: in claim 18, line 1, delete “17” and replace it with - - 9 - -.

Allowable Subject Matter
Claims 1-6, 8-14 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Tsai et al. (US Patent No. 10,498,109 B1) discloses a laser generator (Figure 1, element 10; column 5, lines 38-39), comprising: the array of light-emitting elements (i.e. pattern of emitting light dots; Figure 7, element 33) comprising a basic array (Figure 7, element 41a) and an additional array (Figure 7, element 41b) added to the basic array (Figure 7, element 41a).  Wang et al. (US Pub. No. 2019/0273905 A1) discloses a laser generator (i.e. laser projection module; Figure 2, element 104) comprising a substrate/base plate (Figure 2, element 201); an array of light-emitting elements (Figure 2, 
Regarding claim 9, Tsai et al. (US Patent No. 10,498,109 B1) discloses a structured light projector (i.e. projector of structured light pattern; column 1, line 27), comprising: the laser generator (Figure 1, element 10; column 5, lines 38-39) comprising: the array of light-emitting elements (i.e. pattern of emitting light dots; Figure 7, element 33) comprising a basic array (Figure 7, element 41a) and an additional array added to the additional array (Figure 7, element 41b), the basic array (Figure 7, element 41a) forming a basic area (i.e. area enclosing the light dots of element 41a in Figure 7), the additional array (Figure 7, element 41b) forming an additional area (i.e. area enclosing the light dots of element 41b in Figure 7).  Also, Bai (CN 108387365 A) discloses a lens barrel (Figure 1, element 2264) comprising a lens-barrel side wall (Figure 1, element 2264b) arranged on the base plate assembly (Figure 1, element 229) and defining an accommodating chamber (Figure 1, elements 2262 and 2264c) together with the base plate 
Regarding claim 20, Bai (CN 108387365 A) discloses an electronic device (Figure 22, element 1000), comprising a housing (Figure 22, element 100) and an image acquisition structure (Figure 22, element 200), the image acquisition structure (Figure 22, element 200) being arranged in the housing (Figure 22, element 100) and exposed out of the housing to acquire a depth image (see translation, paragraph 0010, lines 2-3), the image acquisition structure (Figure 22, element 200) comprising: a structured light projector (Figure 22, element 220) configured to emit a laser pattern out (see translation, paragraph 0026, lines 1-3); an image acquirer (i.e. laser distribution detection component; Figure 1, element 224) configured to acquire the laser pattern (see translation, paragraph 0008, lines 8-9); and a processor (Figure 1, element 228) connected with the structured light projector (Figure 1, element 220) and the image acquirer (Figure 1, element 224), respectively, and configured to process the laser pattern to obtain a depth image (see translation, paragraph 0101, lines 4-5); wherein the structured light projector (Figure 1, element 220) comprises a base plate assembly (Figure 1, element 229) and a laser generator (Figure 1, element 221), the laser generator 
Regarding claims 2-6, 8, 10-14 and 18-19, the claims are allowable based on their dependence from allowable claims 1 and 9 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mor et al. (US Pub. No. 2016/0025993 A1) teaches an optoelectronic device including a semiconductor substrate, an array of optical emitters arranged on the substrate in a two-dimensional pattern, a projection lens and a diffractive optical element (DOE). The projection lens is mounted on the semiconductor substrate and is configured to collect and focus light emitted by the optical emitters so as to project optical beams containing a light pattern corresponding to the two-dimensional pattern of the optical emitters on the substrate. The DOE is mounted on the substrate and is configured to produce and project multiple overlapping replicas of the pattern.
Moench et al. (US Pub. No. 2015/0316368 A1) teaches a laser device for projecting a structured light pattern onto a scene. The device is formed of several arrays of semiconductor lasers, each array comprising an irregular distribution of emission areas of the semiconductor lasers. One or several imaging optics image said arrays to an imaging space and superpose the images of said arrays in the imaging space to form said light pattern. The proposed laser device generates a light pattern with high contrast and efficiency which may be used for 3D imaging systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
01/18/2022